Citation Nr: 9914517	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty from April 1967 to April 
1970.  Service records show that he served in Vietnam as a 
supply handler (petroleum) and supply clerk from July 1968 to 
July 1969.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
this condition, credible supporting evidence that the claimed 
inservice stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor(s).  

A claim for service connection for post-traumatic stress 
disorder was received from the veteran in January 1993, with 
a statement in January 1992 from a private physician 
diagnosing post-traumatic stress.  In May 1993, the veteran 
reported that the base where he was stationed and the convoys 
in which he was riding or driving were subject to mortar and 
sniper attacks.  He reported that he experienced several 
stressors during service, including shelling attacks.  He 
recalled that three acquaintances, "Robert Myers", "John 
Bowe", and "Kenny Duel" were killed in close proximity to 
him while they were engaged in convoy operations.  

The medical records between 1993 and 1996 show that the 
veteran was hospitalized in 1993, and again in early 1994 for 
evaluation of his psychological problems, with various 
diagnoses being provided, including bipolar disorder, a 
personality disorder, and post-traumatic stress disorder.  A 
Department of Veterans Affairs (VA) examination in August 
1994 confirmed these diagnoses.  

The case was remanded in May 1997 to verify the information 
about the stressors provided by the veteran, to make 
arrangements for another psychiatric examination of the 
veteran, and to adjudicate the claim pursuant to recent U.S. 
Court of Appeals for Veterans Claims (the Court) decisions 
relating to claims for post-traumatic stress disorder.  

Pursuant to the Board's remand of May 1997, the National 
Personnel Records Center was contacted to search for 
applicable morning reports.  The Center indicated in December 
1997 that a search of morning reports failed to show any 
members of the veteran's unit were killed or wounded in 
action during the three-month period from March 1, 1969, to 
June 1, 1969.  The Center suggested that additional records, 
including after action reports and list of causalities, could 
be obtained from the National Archives and Records 
Administration.  The regional office then sent a letter to 
the Archives.  In February 1998, this agency indicated that 
some records were available, but that payment from the 
veteran would be needed before such records could be sent. 

On a VA psychiatric examination in May 1998, the examiner 
indicated that a review of the veteran's records showed 
inconsistencies relating to the claimed in-service stressors, 
an exaggeration of symptoms, and a pattern of manipulative 
statements.  The examiner stated that the current 
psychological tests were of little interpretive value because 
of the veteran's exaggerations, and because the veteran could 
not be considered a valid, reliable source of information.  
The examiner concluded that there was insufficient 
information, based on the record and current examination, to 
diagnose post-traumatic stress disorder.  

In an informal hearing presentation in March 1999, the 
veteran's representative indicated that a search of the diary 
for the Vietnam Memorial listed Thomas John Bowe as having 
died in March 1969, and R. C. Myers, as having died in May 
1969.  A further search by the Board found that an Edward 
Kenneth Duel had died in October 1968.  Although the casualty 
reports show that these individuals all died in Vietnam as 
the result of hostile action, the deaths were reported as 
occurring in widely separated provinces.  The representative 
argued that it is possible that these individuals are the 
people identified by the veteran in his May 1993 letter, and 
the representative requested that further investigation be 
accomplished.  The representative also noted that the VA 
psychiatric examination in May 1998, including the 
psychological testing, was at variance with the psychological 
testing and reports of VA examinations and VA 
hospitalizations in 1993 and 1994.  The representative 
requested a new VA examination by a board of two 
psychiatrists to determine whether the veteran currently has 
post-traumatic stress disorder.  

The Board notes, as indicated by the veteran's 
representative, that the psychological testing conducted at a 
VA hospital in 1994 was considered reliable, and that such 
testing, as well as observation, did result in a diagnosis of 
post-traumatic stress disorder, and other co-existing 
psychiatric conditions.  The Board further notes that the 
findings on VA examination in 1998 were based, in part, on 
the conclusion of the examiner that the veteran's information 
concerning his stressors was inaccurate, exaggerated, and 
possibly a fabrication.  

In view of the information obtained by the veteran's 
representative and the Board, the Board agrees that 
additional investigation relating to the stressors is in 
order, and that another examination of the veteran should be 
scheduled.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:  

1.  The available personnel records show 
that the veteran's duty was petroleum 
supply handler while in Vietnam.  
Although he has indicated that his duties 
consisted primarily of driving fuel 
trucks in convoy operations, it is not 
clear from the record that such duties 
would be consistent with his recorded 
duty.  He has also claimed that he was 
awarded a bronze star for heroic actions.  
The available personnel records for the 
veteran do not confirm this, but those 
records consist primarily of his DA form 
20 (enlisted qualification record).  His 
Official Military Personnel File (OMPF) 
could further clarify his duties and 
awards.  That record should be requested 
from the service department.  

2.  By furnishing copies of the printouts 
currently in the claims file, the 
regional office should obtain casualty 
reports, or any other pertinent 
information which would further detail 
the circumstances surrounding the death 
of Edward Kenneth Duel, R. C. Myers, and 
Thomas John Bowe.  It should be noted 
that the veteran has indicated that these 
casualties all occurred while they were 
engaged in convoy operations.  The United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and the 
National Personnel Records Center (NPRC) 
should be contacted to obtain the 
pertinent information.  The regional 
office should follow all leads in order 
to obtain information relating to these 
persons' deaths in order to attempt to 
verify the veteran's claimed stressors.  

3.  After suitable responses are 
received, the regional office should make 
arrangements for a special psychiatric 
examination of the veteran by a board of 
two psychiatrists to determine whether he 
has post-traumatic stress disorder.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Specifically, the veteran's 
claims folder containing all of the 
veteran's medical and service records 
should be made available to the examiners 
prior to and during the examination of 
the veteran.  

After reviewing the veteran's records, 
the examiners should express an opinion 
concerning whether the veteran has post-
traumatic stress disorder.  Each of the 
veteran's inservice stressors, which are 
verified, should be evaluated to 
determine whether such an inservice 
stressor was sufficient to cause post-
traumatic stress disorder in the veteran 
according to DSM-IV, whether the veteran 
meets the specific criteria for the 
diagnosis of post-traumatic stress 
disorder in DSM-IV, and whether there is 
a causal nexus between the current 
symptomatology and the specific claimed 
inservice stressor or stressors.  

4.  The regional office should then 
review the veteran's claim for service 
connection for post-traumatic stress 
disorder, determining whether there is 
medical evidence establishing a clear 
diagnosis of post-traumatic stress 
disorder, whether there is credible 
supporting evidence that the claimed 
stressor or stressors actually occurred, 
and whether there is a link, established 
by medical evidence, between current 
symptomatology and the claimed inservice 
stressor.  These criteria should be 
reviewed in the context of recent Court 
decisions, including West v. Brown, 
7 Vet. App. 70 (1994) and Cohen v. Brown, 
10 Vet. App.  128 (1997).  The regional 
office should review the question of 
whether the claimed inservice stressors 
actually occurred by analyzing each 
claimed inservice stressor according to 
whether the veteran was engaged in combat 
with the enemy, whether the stressor is 
related or unrelated to combat, and 
whether there is sufficient evidence to 
establish that the claimed stressor 
actually occurred.  

If the veteran's claim is denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



